Citation Nr: 0940169	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  09-13 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
March 1986.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  Right ear hearing loss existed prior to service as noted 
on the service entrance examination.

2.  Pre-existing right hear hearing loss did not permanently 
increase in severity during active duty service.

3.  Left ear hearing loss was not manifest during service; 
associated pathology was not identified until February 2002. 

4.  Left ear hearing loss is unrelated to service.

5.  The Veteran sought treatment for complaints of tinnitus 
in service, and reported on-going ringing in his ears since 
service.

6.  Tinnitus is currently diagnosed.


CONCLUSIONS OF LAW

1.  A pre-existing right ear hearing loss disability was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1113, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b) (2009).  

2.  Left ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  Resolving all doubt in the Veteran's favor, tinnitus was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ear Hearing Loss

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders  
"noted" at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 
§§ 1111, 1132, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2009).  

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 
3.304(b) should be construed as consistent with the VA's pre-
February 1961 regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) were inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) stated that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) was invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implemented 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 
38 U.S.C.A. § 1153, and does not apply to determinations 
concerning the presumption of sound condition under 38 
U.S.C.A. § 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2008).  

Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe 
v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  However, the increase need not 
be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).

Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation, an opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995).  Further, such medical 
questions must be addressed by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As an initial matter, the Board notes that the Veteran's 
right ear hearing loss was "noted" on a September 1971 
entrance examination.  The examiner expressly indicated that 
the Veteran had a high-frequency hearing deficit of the right 
ear.  Accordingly, as his right ear hearing loss was noted on 
the September 1971 entrance examination, the Board finds that 
he is not entitled to the presumption that he was in sound 
condition at the time of his entrance into service. 

The Board further finds that the Veteran's right hear hearing 
loss did not permanently increase in severity during active 
duty service.  In fact, subsequent audiograms dated May 1973, 
May 1975, and January 1981 reflected improved hearing of the 
right ear than that demonstrated at the time of his entrance 
into service.  Most notably, the 500 Hertz (Hz), 1000 Hz, and 
2000 Hz, and 4000 Hz levels each showed an improvement in his 
pure tone thresholds over his September 1971 audiogram.  
Therefore, aggravation is not conceded because the medical 
evidence (audiograms) showed no worsening of hearing loss 
during service.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not show that the 
Veteran's right ear hearing loss was aggravated by service, 
despite his contentions to the contrary.    

To that end, the Board places significant probative value on 
an October 2008 medical opinion provided on this issue.  
After interviewing the Veteran and conducting an audiological 
examination, the VA examiner determined that the Veteran's 
hearing loss was "less likely as not (less than a 50/50 
probability) caused by or a result of loud noise exposure 
suffered during military service."  Significantly, the 
examiner noted no evidence of record documenting that hearing 
loss was "aggravated by military service or loud noise 
exposure."  

Further, the VA examination is found to be adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted an 
audiological examination.  Importantly, there is no 
indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that he misstated any 
relevant fact.  Moreover, there is no contradicting medical 
evidence of record.  Therefore, the Board finds the VA 
examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements that 
his right ear hearing loss was aggravated by active duty, 
including as a result of exposure to loud jet engine noise on 
the flight line.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Here, the Board acknowledges that the Veteran is competent to 
report symptoms because this requires only personal knowledge 
as it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  However, while the Veteran is competent to report 
symptoms of diminished hearing, he is not competent to 
provide testimony as to the etiology of his symptomatology 
and whether his pre-existing hearing loss was permanently 
worsened in service.  Such competent evidence has been 
provided by the medical personnel who have examined the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  

Here, the Board attaches greater probative weight to the 
clinical findings than to the Veteran's lay statements.  See 
Cartright, 2 Vet. App. at 25.  Therefore, upon contemplation 
of the competent evidence of record, the Board finds that the 
Veteran's preexisting right ear hearing loss did not 
permanently increase in severity as a result of active duty 
service.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
competent evidence demonstrates that the Veteran's right ear 
hearing loss was not aggravated by service, the Board is 
unable to grant the benefits sought. 

Left Ear Hearing Loss

The Veteran also contends that he is entitled to service-
connection for left ear hearing loss.  Specifically, he 
alleges that his left ear hearing loss began in service as a 
result of being exposed to jet engine noise on the flight 
line.

However, service treatment records are absent for complaints 
of or treatment for left ear hearing loss or residuals of 
acoustic trauma.  Moreover, the Veteran underwent several 
audiological evaluations in service, including in September 
1971, May 1973, May 1975, and January 1981.  Importantly, the 
audiograms did not demonstrate a hearing loss disability of 
the left ear as defined by 38 C.F.R. § 3.385.  

To the contrary, the Veteran's left ear hearing either 
remained the same or showed an improvement from his entrance 
examination in all frequencies except the 4000 Hz level.  
Importantly, while the September 1971 entrance examination 
noted a left ear pure tone threshold of 15 decibels at the 
4000 Hz level and slightly diminished hearing was reflected 
in May 1975, with a pure tone threshold of 20 decibels, the 
Veteran's last audiogram in January 1981 nonetheless 
reflected hearing at 15 decibels, which was the same hearing 
that was noted in his initial entrance examination.  
Therefore, the evidence does not show that a chronic hearing 
disability in service relating to left ear.

In fact, the Veteran denied having had hearing loss or ear 
problems in his report of medical histories dated January 
1981, which is after the dates he reported serving on the 
flight line (1977 or 1978) during his VA examination.  
Moreover, the claims file is absent of complaints of or 
treatment for hearing loss until February 2002, and there is 
no prior diagnosis of left hear hearing loss of record until 
the October 2008 VA examination.  Therefore, hearing loss was 
not documented for many years after discharge.

The Board has also considered the Veteran's statements 
asserting continuity of symptoms and acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006). 
 
However, the Board finds that the Veteran's reported history 
of continued symptoms since active duty service is 
inconsistent with the other evidence of record.  While he 
stated that his left ear hearing loss began in service, the 
service treatment records do not support this contention.  
Instead, post-service evidence reflects that the Veteran did 
not seek treatment for or complain of left ear hearing loss 
for many years after service separation.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service in 1986 and initial 
complaints of hearing loss in 2002.  Given the length of time 
between the time of discharge and his initial reported 
symptoms, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where a veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the Veteran's 
left ear hearing loss to active duty, despite his contentions 
to the contrary.  

Significantly, an October 2008 VA audiology examination 
considered the Veteran's reported history of exposure to jet 
engine noise in service.  After an examination and review of 
the claims file, the VA examiner opined that his left ear 
hearing loss was not caused by or a result of service.  

The examiner reasoned that the service treatment records were 
negative for complaints of hearing loss and concluded that 
his left ear hearing loss was "less likely as not" related 
to the noise exposure he suffered during active duty.  
Instead, the examiner found that presbycusis (a progressive 
type of sensorineural hearing loss that occurs with age) 
should be a contributing factor in his overall hearing loss.  
Significantly, there is no other contradicting medical 
evidence of record.

The Board has also considered the Veteran's statements 
alleging a causal connection between his exposure to jet 
engine noise in service and his current complaints of left 
ear hearing loss.  While again acknowledging his competency 
to report symptoms of diminished hearing, he is not competent 
to offer an opinion on the etiology of his disorder or 
diagnose his hearing symptoms as a hearing loss disability as 
defined under 38 C.F.R. § 3.385.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  The Board attaches greater probative weight 
to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25. 

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claim for 
service connection for left ear hearing loss, the Board is 
unable to grant the benefits sought.  

Tinnitus

Taking into account all relevant evidence, the Board finds 
that service connection is warranted for tinnitus.  In this 
regard, the Board notes service treatment records reflect 
that the Veteran complained of tinnitus in March 1984, prior 
to his discharge from service.  

The Board acknowledges the October 2008 VA examination of 
record, which determined that the Veteran's tinnitus was 
"less likely as not" related to service.  However, the VA 
examiner did not consider or address the service treatment 
report from 1984 demonstrating the presence of tinnitus prior 
to his separation from service. 

In addition, the Veteran has offered competent and credible 
statements asserting continuity of tinnitus-related symptoms 
dating back to service; in the October 2008 VA audiology 
examination, the examiner indicated that the Veteran reported 
an onset of tinnitus dating back to service in 1976 or 1977.   

In this regard, the Board finds that he is competent to 
report the onset and duration of his tinnitus and that his 
statements are consistent with the other evidence of record 
and, thus, credible.  As such, the Board finds that the 
evidence is at least in equipoise as to the question of 
whether his tinnitus was incurred during active duty service. 

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent evidence of 
record that is favorable to the Veteran, based on a rational 
lack of credibility or probative value.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 
22, 26 (1998).  While the competent evidence is not 
unequivocal, it has nevertheless placed the pertinent record 
in relative equipoise.

Accordingly, the Board resolves doubt in the Veteran's favor 
and finds that the evidence supports service connection for 
tinnitus.  The appeal is granted. 

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With regard to the Veteran's claim for service connection for 
tinnitus, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

As to his remaining claims for service connection for hearing 
loss of the right ear and left ear, the VCAA duty to notify 
was satisfied by way of a letter sent to the Veteran in 
September 2008 that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, the September 2008 
letter also provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish effective dates.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, and the 
Veteran submitted private treatment records and statements on 
his behalf.  Additionally, he was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge in June 2009.  

Moreover, a specific VA audiological examination and medical 
opinion pertinent to the issues on appeal was obtained in 
October 2008.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  While 
he indicated during his June 2009 hearing that that he would 
provide additional private treatment records regarding his 
claimed disorders, he did not submit any additional 
documentation to the Board or otherwise identify with any 
specificity the dates he received private treatment, the 
location of the private medical facilities, or provide an 
appropriate release necessary for VA to assist in the 
procurement of private records from the identified sources.  
The Board reminds the claimant that the duty to assist is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


